Exhibit 10.75
 
GUARANTY
 
THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of November 23, 2010 by
and among each of the Subsidiaries of Rogers Corporation (the “Borrower”) listed
on the signature pages hereto (each an “Initial Guarantor”) and those additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto (a “Guaranty Supplement”) in the form attached hereto as
Annex I (such additional Subsidiaries, together with the Initial Guarantors, the
“Guarantors”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), for the benefit of the Secured Parties under the
Credit Agreement described below.  Unless otherwise defined herein, capitalized
terms used herein and not defined herein shall have the meanings ascribed to
such terms in the Credit Agreement.
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the financial institutions from time to time party
thereto (collectively, the “Lenders”), and the Administrative Agent have entered
into that certain Credit Agreement of even date herewith (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to or for the benefit of the Borrower;
 
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors, without limitation and with full recourse, shall
guarantee the payment when due of all Secured Obligations, including, without
limitation, all principal, interest, letter of credit reimbursement obligations
and other amounts that shall be at any time payable by the Borrower under the
Credit Agreement or the other Loan Documents; and
 
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of the Borrower to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrower pursuant
to the Credit Agreement and the flexibility provided by the Credit Agreement for
each Guarantor to do so which significantly facilitates the business operations
of the Borrower and each Guarantor and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, and to make the Loans
and the other financial accommodations to the Borrower and to issue the Letters
of Credit described in the Credit Agreement, each of the Guarantors is willing
to guarantee the Secured Obligations under the Credit Agreement and the other
Loan Documents;
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1.     Representations, Warranties and Covenants.  Each of the
Guarantors represents and warrants to each Lender and the Administrative Agent
as of the date of this Guaranty, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Effective Date, and
thereafter on each date as required by Section 4.02 of the Credit Agreement
that:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           It (i) is a corporation, partnership or limited liability company
duly incorporated or organized, as the case may be, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization,
(ii) is, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, duly
qualified to do business as a foreign entity and is in good standing (to the
extent such concept is applicable) under the laws of each jurisdiction where the
business conducted by it makes such qualification necessary, and (iii) has all
requisite corporate, partnership or limited liability company power and
authority, as the case may be, to own, operate and encumber its property and to
conduct its business in each jurisdiction in which its business is conducted or
proposed to be conducted, except to the extent that the failure to have such
authority could not reasonably be expected to result in a Material Adverse
Effect.
 
(b)           It has the requisite corporate, limited liability company or
partnership, as applicable, power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder.  The execution
and delivery by it of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper corporate, limited liability
company or partnership proceedings, including any required shareholder, member
or partner approval, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor, in accordance
with its terms, except as enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent conveyances, reorganization or similar laws relating to
or affecting the enforcement of creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
and (iii) requirements of reasonableness, good faith and fair dealing.
 
(c)           Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) conflict with, result in
a breach of or constitute a default under any law, rule, regulation, order,
writ, judgment, injunction, decree or award (including, without limitation, any
environmental property transfer laws or regulations) applicable to such
Guarantor or any provisions of any indenture, instrument or agreement to which
the Borrower or any of the Borrower’s Subsidiaries is party or is subject or by
which it or its property is bound or affected, or require termination of any
such indenture, instrument or agreement, (iii) result in the creation or
imposition of any Lien whatsoever upon any of the property or assets of such
Guarantor, other than Liens permitted or created by the Loan Documents, or (iv)
require any approval of such Guarantor’s board of directors, shareholders,
members, partners or unitholders except such as have been obtained.  The
execution, delivery and performance by such Guarantor of each of the Loan
Documents to which such Guarantor is a party do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by any Governmental Authority, including under any environmental
property transfer act or environmental laws or regulations, except filings,
consents or notices which have been made.
 
(d)           It has no Indebtedness other than Indebtedness permitted under
Section 6.01 of the Credit Agreement.
 
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment or Letter of Credit outstanding under the Credit
Agreement or any amount payable under the Credit Agreement or any other Secured
Obligations shall remain unpaid, it will, and, if necessary, will cause the
Borrower to, fully comply with those covenants and agreements of the Borrower
applicable to such Guarantor set forth in the Credit Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2.     The Guaranty.  Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Secured Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Credit Agreement, (ii) obligations owing under or in connection
with Letters of Credit, (iii) all other amounts payable by the Borrower under
the Credit Agreement and the other Loan Documents, and including, without
limitation, all Secured Swap Obligations and Secured Banking Services
Obligations, and (iv) the punctual and faithful performance, keeping,
observance, and fulfillment by the Borrower of all of the agreements,
conditions, covenants, and obligations of the Borrower contained in the Loan
Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations”).  Upon the failure by the Borrower, or any of its
Affiliates, as applicable, to pay punctually any such amount or perform such
obligation, subject to any applicable grace or notice and cure period, each of
the Guarantors agrees that it shall forthwith on demand pay such amount or
perform such obligation at the place and in the manner specified in the Credit
Agreement or the relevant other Loan Document, as the case may be.  Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.
 
SECTION 3.     Guaranty Unconditional.  The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(i)        any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
 
(ii)       any modification or amendment of or supplement to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document, including, without limitation, any such amendment which may increase
the amount of, or the interest rates applicable to, any of the Guaranteed
Obligations guaranteed hereby;
 
(iii)      any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;
 
(iv)      any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;
 
(v)       the existence of any claim, setoff or other rights which the
Guarantors may have at any time against the Borrower, any other guarantor of any
of the Guaranteed Obligations, the Administrative Agent, any Secured Party or
any other Person, whether in connection herewith or in connection with any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
 
 
3

--------------------------------------------------------------------------------

 
 
(vi)      the enforceability or validity of the Guaranteed Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against the Borrower or any other guarantor of any of the
Guaranteed Obligations, for any reason related to the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document, or any
provision of applicable law, decree, order or regulation purporting to prohibit
the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;
 
(vii)     the failure of the Administrative Agent to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;
 
(viii)    the election by, or on behalf of, any one or more of the Secured
Parties, in any proceeding instituted under Chapter 11 of Title 11 of the United
States Code (11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;
 
(ix)      any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
 
(x)       the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Secured Parties or the Administrative Agent for
repayment of all or any part of the Guaranteed Obligations;
 
(xi)      the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
 
(xii)     any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Secured Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 3, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder or otherwise reduce, release,
prejudice or extinguish its liability under this Guaranty.
 
SECTION 4.     Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances.  Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash (other than Unliquidated Obligations that have not yet arisen) and
the Commitments and all Letters of Credit issued under the Credit Agreement
shall have terminated or expired or, in the case of all Letters of Credit, are
fully collateralized on terms reasonably acceptable to the Administrative Agent,
at which time, subject to all the foregoing conditions, the guarantees made
hereunder shall automatically terminate.  If at any time any payment of the
principal of or interest on any Loan, Secured Obligation or any other amount
payable by the Borrower or any other party under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.  The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated, but if currency control or exchange regulations are imposed in the
country which issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 5.      General Waivers; Additional Waivers.
 
(a)           General Waivers.  Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice not provided for herein or under the other Loan Documents, as
well as any requirement that at any time any action be taken by any Person
against the Borrower, any other guarantor of the Guaranteed Obligations, or any
other Person.
 
(b)           Additional Waivers.  Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives, to the fullest extent permitted by law:
 
(i)        any right it may have to revoke this Guaranty as to future
indebtedness or notice of acceptance hereof;
 
(ii)       (1) notice of acceptance hereof; (2) notice of any Loans, Letters of
Credit or other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Guaranteed Obligations; (3) notice
of the amount of the Guaranteed Obligations, subject, however, to each
Guarantor’s right to make inquiry of the Administrative Agent and the Secured
Parties to ascertain the amount of the Guaranteed Obligations at any reasonable
time; (4) notice of any adverse change in the financial condition of the
Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (5) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (6) notice of any
Default or Event of Default; and (7) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;
 
(iii)      its right, if any, to require the Administrative Agent and the other
Secured Parties to institute suit against, or to exhaust any rights and remedies
which the Administrative Agent and the other Secured Parties has or may have
against, the other Guarantors or any third party, or against any Collateral
provided by the other Guarantors, or any third party; and each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guaranteed Obligations shall have been fully and
finally performed and paid in full in cash) of the other Guarantors or by reason
of the cessation from any cause whatsoever of the liability of the other
Guarantors in respect thereof;
 
(iv)      (a) any rights to assert against the Administrative Agent and the
other Secured Parties any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Secured Parties; (b) any defense, set-off, counterclaim, or claim, of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of:  (1) the impairment or suspension of the Administrative
Agent’s and the other Secured Parties' rights or remedies against the other
guarantor of the Guaranteed Obligations; (2) the alteration by the
Administrative Agent and the other Secured Parties of the Guaranteed
Obligations; (3) any discharge of the other Guarantors’ obligations to the
Administrative Agent and the other Secured Parties by operation of law as a
result of the Administrative Agent’s and the other Secured Parties' intervention
or omission; or (4) the acceptance by the Administrative Agent and the other
Secured Parties of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor's liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor's
liability hereunder; and
 
 
5

--------------------------------------------------------------------------------

 
 
(v)       any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Secured Parties; or (b) any election by the Administrative Agent and the other
Secured Parties under the Bankruptcy Code, to limit the amount of, or any
collateral securing, its claim against the Guarantors.
 
SECTION 6.      Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
 
(a)           Subordination of Subrogation.  Until the Guaranteed Obligations
have been fully and finally performed and paid in full in cash (other than
Unliquidated Obligations), the Guarantors (i) shall have no right of subrogation
with respect to such Guaranteed Obligations and (ii) waive any right to enforce
any remedy which the Issuing Bank, any of the Secured Parties or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and until such time the Guarantors waive any benefit of, and
any right to participate in, any security or collateral given to the Secured
Parties, the Issuing Bank and the Administrative Agent to secure the payment or
performance of all or any part of the Guaranteed Obligations or any other
liability of the Borrower to the Secured Parties, the Issuing Bank or the
Administrative Agent.  Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the payment in full in cash of the
Guaranteed Obligations until the Guaranteed Obligations are paid in full in cash
(other than Unliquidated Obligations) and (B) waives any and all defenses
available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are paid in full in cash (other than Unliquidated
Obligations that have not yet arisen).  Each Guarantor acknowledges and agrees
that this subordination is intended to benefit the Administrative Agent and the
Secured Parties and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Guaranty, and that the
Administrative Agent, the Secured Parties and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 6(a).
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Subordination of Intercompany Indebtedness.  Each Guarantor agrees
that any and all claims of such Guarantor against the Borrower or any other
Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, such Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness.  Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Secured Parties and the Administrative Agent
in those assets. No Guarantor shall have any right to possession of any such
asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document, any Swap Agreement or any Banking Services Agreement have
been terminated.  If all or any part of the assets of any Obligor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in
cash).  Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Guarantor upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Loan Document among the Borrower and the
Secured Parties, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Secured Parties and shall forthwith deliver the
same to the Administrative Agent, for the benefit of the Secured Parties, in
precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Secured Parties.  If any such
Guarantor fails to make any such endorsement or assignment within seven (7) days
after demand to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same.  Each
Guarantor agrees that until the Guaranteed Obligations (other than the
Unliquidated Obligations) have been paid in full (in cash) and satisfied and all
financing arrangements pursuant to any Loan Document among the Borrower and the
Secured Parties have been terminated, no Guarantor will assign or transfer to
any Person (other than the Administrative Agent) any claim any such Guarantor
has or may have against any Obligor.
 
SECTION 7.      Contribution with Respect to Guaranteed Obligations.
 
(a)           To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following full and final payment in full in cash of the Guarantor
Payment and the Guaranteed Obligations (other than Unliquidated Obligations that
have not yet arisen), and all Commitments and Letters of Credit have terminated
or expired or, in the case of all Letters of Credit, are fully collateralized on
terms reasonably acceptable to the Administrative Agent, and the Credit
Agreement, the Swap Agreements and the Banking Services Agreements have
terminated, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
 
(c)           This Section 7 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
 
(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
 
(e)           The rights of the indemnifying Guarantors against other Guarantors
under this Section 7 shall be exercisable upon the full and indefeasible payment
of the Guaranteed Obligations in cash (other than Unliquidated Obligations that
have not yet arisen) and the termination or expiry (or in the case of all
Letters of Credit full collateralization), on terms reasonably acceptable to the
Administrative Agent, of the Commitments and all Letters of Credit issued under
the Credit Agreement and the termination of the Credit Agreement, the Swap
Agreements and the Banking Services Agreements.
 
SECTION 8.     Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the Borrower under the Credit Agreement, any counterparty
to any Swap Agreement, any Banking Services Agreement or any other Loan Document
is stayed upon the insolvency, bankruptcy or reorganization of the Borrower or
any of its Affiliates, all such amounts otherwise subject to acceleration under
the terms of the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or any other Loan Document shall nonetheless be payable by each of the
Guarantors hereunder forthwith on demand by the Administrative Agent.
 
SECTION 9.      Notices.  All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and, with respect to any Guarantor, in the care of the Borrower at the
address of the Borrower set forth in the Credit Agreement, or such other address
or telecopy number as such party may hereafter specify for such purpose in
accordance with the provisions of Section 9.01 of the Credit Agreement.
 
SECTION 10.    No Waivers.  No failure or delay by the Administrative Agent or
any Secured Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies provided in this Guaranty,
the Credit Agreement, any Swap Agreement, any Banking Services Agreement and the
other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 11.    Successors and Assigns.  This Guaranty is for the benefit of the
Administrative Agent and the Secured Parties and their respective successors and
permitted assigns, provided, that no Guarantor shall have any right to assign
its rights or obligations hereunder without the consent of the Administrative
Agent, and any such assignment in violation of this Section 11 shall be null and
void; and in the event of an assignment of any amounts payable under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or the other Loan
Documents in accordance with the respective terms thereof, the rights hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness. This Guaranty shall be binding upon each of the
Guarantors and their respective successors and assigns.
 
SECTION 12.    Changes in Writing.  Other than in connection with the addition
of additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent
with the consent of the Required Lenders under the Credit Agreement.
 
SECTION 13.    Governing Law; Jurisdiction.
 
(a)           THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.
 
(b)           Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each Guarantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each Guarantor agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Guaranty or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Guaranty or any other Loan Document
against any Guarantor or its properties in the courts of any jurisdiction.
 
(c)           Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)           Each party to this Guaranty irrevocably consents to service of
process in the manner provided for notices in Section 9 of this Guaranty, and
each of the Guarantors hereby appoints the Borrower as its agent for service of
process.  Nothing in this Guaranty or any other Loan Document will affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 14.  WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER GUARANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GUARANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GUARANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 15.    No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty.  In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.
 
SECTION 16.    Taxes, Expenses of Enforcement, Etc.
 
(a)           Taxes.
 
Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by the Guarantor shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.


(ii)            In addition, such Guarantor shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
 
(iii)           As soon as practicable after any payment of Indemnified Taxes by
any Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(iv)           The Guarantors shall jointly and severally indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts payable under this
Section 16(a)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 16(a) shall be paid within ten (10) days after the Recipient delivers to
any Guarantor a certificate stating the amount of any Indemnified Taxes so
payable by such Recipient. Such certificate shall be conclusive of the amount so
payable absent manifest error. Such Recipient shall deliver a copy of such
certificate to the Administrative Agent. In the case of any Lender making a
claim under this Section 16(a) on behalf of any of its beneficial owners, an
indemnity payment under this Section 16(a) shall be due only to the extent that
such Lender is able to establish that, with respect to the applicable
Indemnified Taxes, such beneficial owners supplied to the applicable Persons
such properly completed and executed documentation necessary to claim any
applicable exemption from, or reduction of, such Indemnified Taxes.
 
 
10

--------------------------------------------------------------------------------

 
 
(i)            (v)  By accepting the benefits hereof, each Lender agrees that it
will comply with Section 2.17(f) of the Credit Agreement.
 
(b)           Expenses of Enforcement, Etc.  The Guarantors agree to reimburse
the Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty.  The
Administrative Agent agrees to distribute payments received from any of the
Guarantors hereunder to the other Holders of Guaranteed Obligations on a pro
rata basis for application in accordance with the terms of the Credit Agreement.
 
SECTION 17.    Setoff.  At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Secured Party and the Administrative Agent may, without notice to any Guarantor
and regardless of the acceptance of any security or collateral for the payment
hereof, set off and apply toward the payment of all or any part of the
Guaranteed Obligations any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated at any time held) and
other obligations at any time owing by such Secured Party or the Administrative
Agent or any of their Affiliates to or for the credit or the account of any
Guarantor against any of and all the Guaranteed Obligations, irrespective of
whether or not such Secured Party or the Administrative Agent shall have made
any demand under this Guaranty and although such obligations may be
unmatured.  The rights of each Secured Party or the Administrative Agent under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Secured Party or the Administrative Agent may have.
 
SECTION 18.    Financial Information.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower, the other Guarantors and any and all endorsers and/or other guarantors
of all or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby agrees
that none of the Secured Parties or the Administrative Agent shall have any duty
to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances.  In the event any Secured Party or the
Administrative Agent, in its sole discretion, undertakes at any time or from
time to time to provide any such information to a Guarantor, such Secured Party
or the Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Secured Party or the Administrative Agent, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.
 
SECTION 19.    Severability.  Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
 
SECTION 20.    Merger.  This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between each such Guarantor and any Secured Party or the
Administrative Agent.
 
SECTION 21.     Headings.  Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 22.    Judgment Currency.  For the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “Specified Currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by any Secured Party (including the
Administrative Agent), as the case may be, of any sum adjudged to be so due in
such other currency such Secured Party (including the Administrative Agent), as
the case may be, may in accordance with normal, reasonable banking procedures
purchase the Specified Currency with such other currency.  If the amount of the
Specified Currency so purchased is less than the sum originally due to such
Secured Party (including the Administrative Agent), as the case may be, in the
Specified Currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Obligations (including the Administrative
Agent), as the case may be, against such loss, and if the amount of the
Specified Currency so purchased exceeds (a) the sum originally due to any
Secured Party (including the Administrative Agent), as the case may be, in the
Specified Currency and (b) amounts shared with other Secured Parties as a result
of allocations of such excess as a disproportionate payment to such other
Secured Party under Section 2.18 of the Credit Agreement, such Secured Party
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.
 
SECTION 23.    Termination of Guarantors.  The obligations of any Guarantor
under this Guaranty shall automatically terminate in accordance with Section
9.14 of the Credit Agreement.
 
 
[SIGNATURE PAGES TO FOLLOW]
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.
 

 
WORLD PROPERTIES, INC.
         
By:   /s/ Dennis M. Loughran                    
 
Name:  Dennis M. Loughran
 
Title:  Vice President

 
 
 
 
 
Signature Page to Guaranty
 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledged and Agreed to:
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent




By:  /s/ D. Scott Farquhar                        
Name:  D. Scott Farquhar
Title:    Vice President
 
 
 
 
 
Signature Page to Guaranty
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I TO GUARANTY


Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of November 23, 2010, made by each of the Subsidiaries of Rogers Corporation
(the “Borrower”) listed on the signature pages thereto (each an “Initial
Guarantor”, and together with any additional Subsidiaries which become parties
to the Guaranty by executing Guaranty Supplements thereto substantially similar
in form and substance hereto, the “Guarantors”), in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, under the Credit
Agreement.  Each capitalized term used herein and not defined herein shall have
the meaning given to it in the Guaranty.
 
By its execution below, the undersigned, [NAME OF NEW GUARANTOR],
a  [________________] [corporation] [partnership] [limited liability company]
(the “New Guarantor”), agrees to become, and does hereby become, a Guarantor
under the Guaranty and agrees to be bound by such Guaranty as if originally a
party thereto.  By its execution below, the undersigned represents and warrants
as to itself that all of the representations and warranties contained in Section
1 of the Guaranty are true and correct in all respects as of the date hereof.
 
IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.
 





 
[NAME OF NEW GUARANTOR]
         
By:____________________________________
 
Name:
 
Title: